DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 03/14/2019. Claims 1-20 are pending and have been examined. Claims 1 and 12 are independent claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 12: 
	processing unit adapted to generate signals propagated by the neuron layers in said propagation operations and to perform said weight-update calculation operations;
processing unit is adapted, in said weight-update calculation operation, to calculate updates to respective weights stored in each of the P1 arrays in dependence on signals propagated by the neuron layers,
processing unit is adapted to control said programming circuit to periodically program the memristive devices storing each weight w in all of the P arrays to update the stored weight in dependence on the accumulation value xw for that weight.
Claim 17: 
processing unit is adapted to store a set of digital weight values corresponding to the set of weights for the synaptic layer Sl, 
Upon a review of the Specification, each of the bolded generic placeholder in the claims above is described in Drawings Fig. 3 and the following paragraph: 
[0025] “The apparatus 10 comprises a processing unit 11 and a memcomputing unit 12. The processing unit 11 of this embodiment is a digital processing unit (DPU), comprising a central processing unit (CPU) 13 and memory 14, which is operatively coupled via a system bus 15 to memcomputing unit 12.” (emphasis added)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the claim limitations in claim 12 and 17 as identified in section 5 of this Office Action invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
Specification [0025] provides that “The processing unit 11 of this embodiment is a digital processing unit (DPU), comprising a central processing unit (CPU) 13 and memory 14”; however, the Specification does not provide the algorithm that performs each of the limitations for which 35 U.S.C. 112(f) is invoked.
Therefore, claims 12-20 are rejected under are rejected under 35 U.S.C.112(a) for lack of written descriptions. See MPEP 2181, subsection II (“When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). see MPEP § 2163.03, subsection VI.”). 
Each of claims 12 and 17 recites “processing unit”; it is unclear what constitutes “processing unit” since neither the claim not the Specification provides description of “processing unit” entails. For example, Specification [0025], [0031], [0047] and [0048] only reiterate that “processing unit” is used but does not describe what such an approach entails. Therefore, claims 12 and 17 are rejected under 35 U.S.C. 112(a) for lack of written description. 
In addition to its own ground(s) of rejection, if any, each dependent claim is rejected based on the rationale the claim from which it depends. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims limitation 1-20 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Each of the claim limitations in claim 12 and 17 as identified in section 5 of this Office Action invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specification [0025] provides that “The processing unit 11 of this embodiment is a digital processing unit (DPU), comprising a central processing unit (CPU) 13 and memory 14”; however, the Specification does not provide the algorithm that performs each of the limitations for which 35 U.S.C. 112(f) is invoked.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the functions in limitations that invoke 35 U.S.C. 112(f) that do not have sufficient description of corresponding structure in the specification has been interpreted as being implemented by a processor.
Therefore, 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim 1 recites the limitation "the stored weight" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a stored weight”.
Claim 1 recites the limitation "the P1 arrays" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a P1 arrays”.
Claim 2 recites the limitation "the magnitude" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a magnitude”. 
Claim 4 recites the limitation "the stored weights" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a stored weights”. 
Claim 6 recites the limitation "the digital weight values" in line 15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a digital weight values”. 
Claim 7 recites the limitation "the differential devices" in line 20. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a differential devices”. 
Claim 7 recites the limitation "the periodic recalibration" in line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a periodic recalibration”. 

Claim 12 recites the limitation "the stored weight" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a stored weight”. 
Claim 12 recites the limitation "the P1 arrays" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a P1 arrays”.
Claims 13 recites the limitation "the magnitude" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a magnitude”. 
Claim 15 recites the limitation "the stored weights" in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a stored weights”. 
Claim 17 recites the limitation "the digital weight values" in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a digital weight values”. 
Claim 19 recites the limitation "the second neuron layer" line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a second neuron layer”. 
Claims 2-11 depend on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2-11 are rejected for the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9779355 B1) further in view of Birdwell et al. (US 20150106316 A1). 
Regarding Claim 1: 
Leobandung teaches A method for training an artificial neural network (Column 3, line 64 “efficiency of training ANN architectures” teaches training artificial neural network), having a succession of neuron layers with interposed synaptic layers each storing a respective set of weights {w} for weighting signals propagated between its adjacent neuron layers, via an iterative cycle of signal propagation and weight-update Column 13, line 1-4 “The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass, as described herein” and Column 6, line 8-11 “The signal propagates this way by passing through multiple layers of arrays and neurons until it reaches the final output layer of neurons” and Column 6, line 35-40 “Performance is improved over time by iteratively updating the weights in the network” teaches storing weight in propagated preceding layer (adjacent neuron layer) and iteratively update the weight updated and by signal propagates through multiple layers (iterative cycle)): providing a plurality P1 of arrays of memristive devices, each array storing the set of weights of that synaptic layer S1 in respective memristive devices (Column 12, line 61-66 “the capacitor 650 stores a sum of outputs from each weight 504 from a corresponding set of the weights 504. The output of each weight 504 is the product of the stored weight (represented by the conductance) and the input value” teaches storing set of weights in capacitor (memristive device)); 
in said weight-update calculation operation, calculating updates to respective weights stored in each of the P1 arrays in dependence on signals propagated by the neuron layers and (Column 4, line 5-9 “The clock events facilitate the crosspoint array that represents a neural network to propagate the stored weights from one layer of the neural network to subsequent layer during a forward and/or a backward propagation passes of training” teaches array propagate the store weight during passes of training (calculation)),
Leobandung doesn’t teach in said signal propagation operation, supplying respective subsets of the signals to be weighted by the synaptic layer S1 in parallel to the P1 arrays…… for each weight w in said set, accumulating the updates calculated for that weight in the P1 arrays in an accumulation value xw for that weight…. and periodically programming the memristive devices storing each weight w in all of the P1 arrays to update the stored weight in dependence on the accumulation value xw for that weight.
However, Birdwell et al. teaches in said signal propagation operation, supplying respective subsets of the signals to be weighted by the synaptic layer S1 in parallel to the P1 arrays (Page 27, Paragraph [0236] “An array of sub-networks can be defined in a larger network by locating the origins of the sub-networks onto a two-dimensional grid of coordinates within a rectangular region……..In this manner an ANN can be formed that processes all or a selected subset of the pixels in an image in parallel to find” teaches array form in manner subset of the pixels (signal) in parallel);
for each weight w in said set, accumulating the updates calculated for that weight in the P1 arrays in an accumulation value xw for that weight (Page 21, paragraph [0199] “When each emitted event is presented to a receiving neuron connected to or associated with one of the synapse's output, a weight value is associated with the emitted event, and the neuron uses that weight value to update its accumulator” teaches accumulator updates for the neuron (array) weight value (accumulation value)); 
Page 21, Paragraph [0196] “A neuron N can be modeled as an accumulator that sums, or accumulates, weights associated by events applied to its inputs… The value stored or computed by the accumulator is preferentially bounded between minimum and maximum values” teaches store weight dependence on the accumulator (accumulator’s value)). 
Leobandung and Birdwell et al. are analogous art because they are directed to using neural network to update weight in memristor.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, in said signal propagation operation, supplying respective subsets of the signals to be weighted by the synaptic layer S1 in parallel to the P1 arrays…… for each weight w in said set, accumulating the updates calculated for that weight in the P1 arrays in an accumulation value xw for that weight…. and periodically programming the memristive devices storing each weight w in all of the P1 arrays to update the stored weight in dependence on the accumulation value xw for that weight as taught by Leobandung to the disclosed invention of Birdwell et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The newly constructed network does not have to relearn how to build the simple components; it can take advantage of those simple components that are pre-built, thus learning or training time can be reduced” and “It is preferable that all elements of a neuromorphic array utilize the same input sampling sequence. This reduces the complexity of the implementation, and it also significantly 
Regarding Claim 4:
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 1 including 
Leobandung further teaches periodically recalibrating the stored weights in the P1 arrays in dependence on reference values for the set of weights for the synaptic layer Sl (column 9, line 61-65 “a difference block 902 determines the values of the input 502 from the array by comparing it to the reference value 507. This sets both a magnitude and a sign (e.g., + or −) of the input to the neuron 506 from the array. Block 904 performs a computation based on the input, the output of which is stored in storage 905” teaches the value of the input (weight) in the array depending on the reference value by comparing with reference value and store the output (after comparing with reference value)).
Regarding Claim 5: 
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 4 including 
Leobandung further teaches determining said reference values in dependence on read-back weights from at least one of the P1 arrays (Column 5- 6, line 64– 67 and 1-4 “t is thus possible to compare the network's calculated values for the output nodes to these “correct” values, and to calculate an error term for each node (i.e., the “delta” rule). These error terms are then used to adjust the weights in the hidden layers so that in the next iteration the output values will be closer to the “correct” values” teaches output value (reference value) depended on the adjusted weight in the hidden layer (arrays)).
Regarding Claim 6: 
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 4 including: 
Leobandung further teaches storing a set of digital weight values corresponding to the set of weights for the synaptic layer Sl (Column 12, line 61-63 “the capacitor 650 stores a sum of outputs from each weight 504 from a corresponding set of the weights 504” teaches stores weight (digital weight value) corresponding set of the weight ); updating the digital weight values in accordance with said update of each stored weight w on programming the memristive devices in the P1 arrays (Column 12, line 1-4, “The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass, as described herein” teaches updating weight values (digital value) store); and periodically recalibrating the stored weights in the P1 arrays in dependence on the digital weight values (column 9 61-65 “a difference block 902 determines the values of the input 502 from the array by comparing it to the reference value 507. This sets both a magnitude and a sign (e.g., + or −) of the input to the neuron 506 from the array. Block 904 performs a computation based on the input, the output of which is stored in storage 905” teaches output (weight) which store in the array which depending on the input (digital weight values)).
Regarding Claim 8:
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 1 including 
Leobandung further teaches providing said plurality P1 of arrays of memristive devices for every synaptic layer in the network (Column 4 line 5-10 “the crosspoint array that represents a neural network to propagate the stored weights from one layer of the neural network to subsequent layer during a forward and/or a backward propagation passes of training” teaches arrays for the neural network which contains layer (synaptic layer) of the neural network).
Regarding Claim 9: 
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 1
Leobandung further teaches wherein each said signal propagation operation comprises a forward propagation operation, in which activation signals are propagated from a first to a last neuron layer of the network in response to a network input (column 10, line 45-50 “the clocking scheme for the forward pass facilitates the error signal from subsequent layer to be passed to compute the updated weights for the neuron 506 (w.sub.ij)” teaches forward pass (forward propagation) compute weight for the neuron (for first to last neuron)), and a backpropagation operation in which error signals are propagated from the last neuron layer to the second neuron layer, the method including (Column 10, line 55-67 “back propagation mode, the neuron 506 receives the error signal that is generated at the subsequent layer of neurons, for example the output layer neuron 508……The hidden layer neuron 506 further receives back propagating information from the array of weights 504. Referring to FIG. 9” teaches backpropagation receives error signals at the subsequent layer wherein subsequent layers is output layer (last neuron layer) to the hidden layer (second neuron layer)): for each said synaptic layer Sl after the first synaptic layer of the network, providing two sets of P1 arrays of memristive devices storing the set of weights of that synaptic layer (Column 8, line 6-10 “The hidden neurons 506 use the currents from the array of weights 504 and the reference weights 507 to perform some calculation. The hidden neurons 506 then output a voltage of their own to another array of weights 507” teaches array and another array (two sets of arrays) where weight updated); pipelining said iterative cycle of operations for a batch of network inputs such that signals to be weighted by each synaptic layer Sl in said forward propagation and backpropagation operations are supplied to respective sets of P1 arrays for that synaptic layer (Column 9, line 5-15 “During forward propagation, the computed value from the capacitor 650 is relayed to a subsequent layer of the neural network, which can be another hidden layer, or an output layer……. During backward propagation, the current integrator 625 integrates the computed value from the capacitor 650 with a current that represents a correction factor for the weights of the hidden neuron” teaches forward and backward propagation weight for the hidden neuron (synaptic layer)); and at the end of said iterative cycle of operations for the batch, programming the memristive devices storing each weight w in all arrays of the two sets of P arrays for each synaptic layer Sl to update the stored weight in dependence on said accumulation value xw for that weight (column 13, line 1-4 “The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass” teaches the stored sum (accumulation value) used  for updating the weight).
Regarding Claim 10: 
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 9 including 
Birdwell et al. further teaches providing different numbers P1 of arrays for different synaptic layers Sl to balance propagation delays between successive neuron layers of the network (Page 11, Paragraph [0118] “synaptic propagation delays all may introduce dynamic behaviors in the present network (especially if these parameters are permitted to vary). Two synapses may be linked together, their delays being additive. Unlike most proposed ANN architectures, but similar to natural neural processes, these dynamic effects are distributed throughout the present network” and Page 10 Paragraph [0114] “one of a neuron and a synapse in FIGS. 9A and 9B, formed into arrays per FIGS. 10A and 10B” teaches synaptic (successive neuron) propagation delay in the present network (network) where in present network two synapses (different synaptic layers) linked together and synapse layer has different number of arrays).
Leobandung and Birdwell et al. are analogous art because they are directed to using neural network to update weight in memristor.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, providing different numbers P1 of 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The newly constructed network does not have to relearn how to build the simple components; it can take advantage of those simple components that are pre-built, thus learning or training time can be reduced” and “It is preferable that all elements of a neuromorphic array utilize the same input sampling sequence. This reduces the complexity of the implementation, and it also significantly simplifies the logic necessary to implement LTP/LTD in the elements configured as synapses 1205 and 1215. This is because when a neuron's input, such as 1210 is connected to a synapse's output, such as 1205 the synapse knows when its output is sampled by the neuron and thus when it needs to monitor the neuron's output to detect if the output generated by the synapse caused the neuron to fire.” (Birdwell et al. Page 26 Paragraph [0235] and Page 23 Paragraph [0207]).  
Regarding Claim 11: 
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 9 including
Leobandung further teaches for each synaptic layer Sl: providing an additional array of memristive devices storing the set of weights for that layer (Column 12-13, line 61-65 and 1-4 “the capacitor 650 stores a sum of outputs from each weight 504 from a corresponding set of the weights 504…….. The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass” teaches storing set of weight for preceding layer (layer));  
Birdwell et al. further teaches during said iterative cycle of operations for the batch, cyclically selecting one of the arrays for that synaptic layer, pipelining said operations using the remaining arrays for that synaptic layer (Page 15, Paragraph [0155] “the next input sample cycle after the neuron has sampled the synapse output; given eight inputs, the network cycle is divided into eight input sample cycles” and Page 26 Paragraph [0232] “create DANNAs using one or more synapse and one or more neuron that use at least one output of an element of the DANNA to regenerate the behavior of the DANNA, causing an output of the DANNA to behave cyclically” teaches input sample cycle (reference value) provide sampled output wherein output of the DANNA selected cyclically), and recalibrating the stored weights in the cyclically selected array in dependence on reference values for the set of weights for the synaptic layer (Page 15, Paragraph [0155]- Paragraph [156] “the present weight value stored in the synapse is transmitted as a firing event on its output port (Element Fire)…… value for the synapse. Note that (t.sub.s+1) is the next input sample cycle after the neuron has sampled the synapse output; given eight inputs, the network cycle is divided into eight input sample cycles.” Teaches input (synaptic layer) sample cycle has sampled the synapse output (cyclically selection) and weight value store in synapse weight).
Leobandung and Birdwell et al. are analogous art because they are directed to using neural network to update weight in memristor.  

One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The newly constructed network does not have to relearn how to build the simple components; it can take advantage of those simple components that are pre-built, thus learning or training time can be reduced” and “It is preferable that all elements of a neuromorphic array utilize the same input sampling sequence. This reduces the complexity of the implementation, and it also significantly simplifies the logic necessary to implement LTP/LTD in the elements configured as synapses 1205 and 1215. This is because when a neuron's input, such as 1210 is connected to a synapse's output, such as 1205 the synapse knows when its output is sampled by the neuron and thus when it needs to monitor the neuron's output to detect if the output generated by the synapse caused the neuron to fire.” (Birdwell et al. Page 26 Paragraph [0235] and Page 23 Paragraph [0207]). 
Regarding Claim 12: 
Leobandung teaches Apparatus for implementing an artificial neural network (Column 3, line 64 “efficiency of training ANN architectures” teaches training artificial neural network), having a succession of neuron layers with interposed synaptic layers each storing a respective set of weights {w} for weighting signals propagated between its adjacent neuron layers, in an iterative training cycle of signal propagation Column 13, line 1-4 “The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass, as described herein” and Column 10, line 8-11 “The signal propagates this way by passing through multiple layers of arrays and neurons until it reaches the final output layer of neurons” and Column 6, line 35-40 “Performance is improved over time by iteratively updating the weights in the network” teaches storing weight in propagated preceding layer (adjacent neuron layer) and iteratively update the weight updated and by signal propagates through multiple layers (iterative cycle)): a processing unit adapted to generate signals propagated by the neuron layers in said propagation operations and to perform said weight-update calculation operations (Page 10 line 45-50 “the error signal from subsequent layer to be passed to compute the updated weights for the neuron”  and column 13 line 40-45 “computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions” teaches propagation operation signal generated at subsequent layer and compute the weights in the processor (processing unit)); and a memcomputing unit storing said weights in respective memristive devices for receiving and weighting signals propagated by the neuron layers to implement the synaptic layers of the network (Page 11 line 10-15 “During weight update mode, after both forward and backward passes are completed, each weight 504 is updated proportional to the product of the signal passed through the weight during the forward and backward passes. The update signal generators 916 provide voltage pulses in both directions for hidden layer neuron 506” teaches update signal (weighting signal) generated at hidden layer (neuron layer)), the memcomputing unit including a programming circuit for programming the memristive devices and, for at least one of the synaptic layers, a plurality P1 of arrays of memristive devices, each array storing the set of weights of that synaptic layer Sl in respective memristive devices (Column 12, line 61-66 “the capacitor 650 stores a sum of outputs from each weight 504 from a corresponding set of the weights 504. The output of each weight 504 is the product of the stored weight (represented by the conductance) and the input value” teaches storing set of weights in capacitor (memristive device)); 
wherein the processing unit is adapted, in said weight-update calculation operation, to calculate updates to respective weights stored in each of the P1 arrays in dependence on signals propagated by the neuron layers (Column 4, line 5-9 “The clock events facilitate the crosspoint array that represents a neural network to propagate the stored weights from one layer of the neural network to subsequent layer during a forward and/or a backward propagation passes of training” and column 13 line 40-45 “computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions” teaches array propagate the store weight during passes of training (calculation) in the processor (processing unit))
Leobandung doesn’t teach wherein the memcomputing unit is adapted, in said signal propagation operation, to supply respective subsets of the signals to be weighted by the synaptic layer Sl in parallel to the P1 arrays……..and, for each weight w in said set, to accumulate the updates calculated for that weight in the P1 arrays in an 
However, Birdwell et al. teaches wherein the memcomputing unit is adapted, in said signal propagation operation, to supply respective subsets of the signals to be weighted by the synaptic layer Sl in parallel to the P1 arrays (Page 27, Paragraph [0236] “An array of sub-networks can be defined in a larger network by locating the origins of the sub-networks onto a two-dimensional grid of coordinates within a rectangular region……..In this manner an ANN can be formed that processes all or a selected subset of the pixels in an image in parallel to find” teaches array form in manner subset of the pixels (signal) in parallel).
and, for each weight w in said set, to accumulate the updates calculated for that weight in the P1 arrays in an accumulation value xw for that weight (Page 21, paragraph [0199] “When each emitted event is presented to a receiving neuron connected to or associated with one of the synapse's output, a weight value is associated with the emitted event, and the neuron uses that weight value to update its accumulator” teaches accumulator updates for the neuron (array) weight value (accumulation value)).
and wherein the processing unit is adapted to control said programming circuit to periodically program the memristive devices storing each weight w in all of the P arrays to update the stored weight in dependence on the accumulation value xw for that weight (Page 21, Paragraph [0196] “A neuron N can be modeled as an accumulator that sums, or accumulates, weights associated by events applied to its inputs… The value stored or computed by the accumulator is preferentially bounded between minimum and maximum values” and page 19, paragraph [0184] “The second computational element may be one or more general purpose computer processors” teaches store weight dependence on the accumulator (accumulator’s value) in the processor (processing unit)). 
Leobandung and Birdwell et al. are analogous art because they are directed to using neural network to update weight in memristor.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the memcomputing unit is adapted, in said signal propagation operation, to supply respective subsets of the signals to be weighted by the synaptic layer Sl in parallel to the P1 arrays……..and, for each weight w in said set, to accumulate the updates calculated for that weight in the P1 arrays in an accumulation value xw for that weight; and wherein the processing unit is adapted to control said programming circuit to periodically program the memristive devices storing each weight w in all of the P arrays to update the stored weight in dependence on the accumulation value xw for that weight as taught by Leobandung to the disclosed invention of Birdwell et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The newly constructed network does not have to relearn how to build the simple components; it can take advantage of those simple components that are pre-built, thus learning or training time can be reduced” and “It is preferable that all elements of a neuromorphic array utilize the same input sampling 
Regarding Claim 15: 
Leobandung in view of Birdwell et al. teaches Apparatus as claimed in claim 12,
Leobandung further teaches the apparatus being further adapted to periodically recalibrate the stored weights in the P1 arrays in dependence on reference values for the set of weights for the synaptic layer Sl (column 9, line61-65 “a difference block 902 determines the values of the input 502 from the array by comparing it to the reference value 507. This sets both a magnitude and a sign (e.g., + or −) of the input to the neuron 506 from the array. Block 904 performs a computation based on the input, the output of which is stored in storage 905” teaches the value of the input (weight) in the array depending on the reference value by comparing with reference value and store the output (after comparing with reference value)).
Regarding Claim 16: 
Leobandung in view of Birdwell et al. teaches Apparatus as claimed in claim 15,
Leobandung further teaches the apparatus being adapted to determine said reference values in dependence on read-back weights from at least one of the P1 arrays (Column 5- 6, line 64– 67 and 1-4 “t is thus possible to compare the network's calculated values for the output nodes to these “correct” values, and to calculate an error term for each node (i.e., the “delta” rule). These error terms are then used to adjust the weights in the hidden layers so that in the next iteration the output values will be closer to the “correct” values” teaches output value (reference value) depended on the adjusted weight in the hidden layer (arrays)).
Regarding Claim 17: 
Leobandung in view of Birdwell et al. teaches Apparatus as claimed in claim 15 wherein: 
Leobandung further teaches the processing unit is adapted to store a set of digital weight values corresponding to the set of weights for the synaptic layer Sl (Column 12, line 61-63 “the capacitor 650 stores a sum of outputs from each weight 504 from a corresponding set of the weights 504” and column 13 line 40-45 “computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions” teaches stores weight (digital weight value) corresponding set of the weight in the processor (processing unit)), and to update the digital weight values in accordance with said update of each stored weight w on programming the memristive devices in the P1 arrays (Column 12, line 1-4, “The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass, as described herein” teaches updating weight values column 9 line 61-65 “a difference block 902 determines the values of the input 502 from the array by comparing it to the reference value 507. This sets both a magnitude and a sign (e.g., + or −) of the input to the neuron 506 from the array. Block 904 performs a computation based on the input, the output of which is stored in storage 905” teaches output (weight) which store in the array which depending on the input (digital weight values)).
Regarding Claim 18: 
Leobandung in view of Birdwell et al. Apparatus as claimed in claim 12 
Leobandung further teaches wherein the memcomputing unit includes said plurality P1 of arrays of memristive devices for every synaptic layer in the network (Column 4 line 5-10 “the crosspoint array that represents a neural network to propagate the stored weights from one layer of the neural network to subsequent layer during a forward and/or a backward propagation passes of training” teaches arrays for the neural network which contains layer (synaptic layer) of the neural network).
Regarding Claim 19: 
Leobandung in view of Birdwell et al. Apparatus as claimed in claim 12
Leobandung further teaches Wherein each said signal propagation operation comprises a forward propagation operation, in which activation signals are propagated from a first to a last neuron layer of the network in response to a network input (column 10, line 45-50 “the clocking scheme for the forward pass facilitates the error signal from subsequent layer to be passed to compute the updated weights for the neuron 506 (w.sub.ij)” teaches forward pass (forward propagation) compute weight for the neuron (for first to last neuron)), and a backpropagation operation in which error signals are propagated from the last neuron layer to the second neuron layer (Column 10, line 55-67 “back propagation mode, the neuron 506 receives the error signal that is generated at the subsequent layer of neurons, for example the output layer neuron 508……The hidden layer neuron 506 further receives back propagating information from the array of weights 504. Referring to FIG. 9” ” teaches backpropagation receives error signals at the subsequent layer wherein subsequent layers is output layer (last neuron layer) to the hidden layer (second neuron layer)): and wherein, for each said synaptic layer Sl after the first synaptic layer of the network, the memcomputing unit includes two sets of P1 arrays of memristive devices storing the set of weights of that synaptic layer (Column 8, line 6-10 “The hidden neurons 506 use the currents from the array of weights 504 and the reference weights 507 to perform some calculation. The hidden neurons 506 then output a voltage of their own to another array of weights 507” teaches array and another array (two sets of arrays) where weight updated), the apparatus being adapted: to pipeline said iterative cycle of operations for a batch of network inputs such that signals to be weighted by each synaptic layer Sl in said forward propagation and backpropagation operations are supplied to respective sets of P1 arrays for that synaptic layer (Column 9, line 5-15 “During forward propagation, the computed value from the capacitor 650 is relayed to a subsequent layer of the neural network, which can be another hidden layer, or an output layer……. During backward propagation, the current integrator 625 integrates the computed value from the capacitor 650 with a current that represents a correction factor for the weights of the hidden neuron” teaches forward and backward propagation weight for the hidden neuron (synaptic layer)); and at the end of said iterative cycle of operations for the batch, to program the memristive devices storing each weight w in all arrays of the two sets of P arrays for each synaptic layer Sl to update the stored weight in dependence on said accumulation value xw for that weight (column 13, line 1-4 “The stored sum is further propagated to the preceding layer during the backward pass and used for updating the weight values stored at the weights 504 during the weight-update pass” teaches the stored sum (accumulation value) used  for updating the weight).
Regarding Claim 20: 
Leobandung in view of Birdwell et al. Apparatus as claimed in claim 19 wherein,
Birdwell et al. further teaches for each synaptic layer Sl, the memcomputing unit includes an additional array of memristive devices storing the set of weights for that layer (Page 11, Paragraph [0118] “synaptic propagation delays all may introduce dynamic behaviors in the present network (especially if these parameters are permitted to vary). Two synapses may be linked together, their delays being additive. Unlike most proposed ANN architectures, but similar to natural neural processes, these dynamic effects are distributed throughout the present network” teaches synaptic (successive neuron) propagation delay in the present network (network) where in present network two synapses (different synaptic layers) Page 15, Paragraph [0155] “the next input sample cycle after the neuron has sampled the synapse output; given eight inputs, the network cycle is divided into eight input sample cycles” and Page 26 Paragraph [0232] “create DANNAs using one or more synapse and one or more neuron that use at least one output of an element of the DANNA to regenerate the behavior of the DANNA, causing an output of the DANNA to behave cyclically” teaches input sample cycle (reference value) provide sampled output wherein output of the DANNA selected cyclically)
Leobandung and Birdwell et al. are analogous art because they are directed to using neural network to update weight in memristor.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, Apparatus as claimed in claim 19 wherein, for each synaptic layer Sl, the memcomputing unit includes an additional array of memristive devices storing the set of weights for that layer, the apparatus being adapted, during said iterative cycle of operations for the batch, to cyclically select one of the arrays for that synaptic layer Sl, to pipeline said operations using the remaining arrays for that synaptic layer, and to recalibrate the stored weights in the cyclically selected array in dependence on reference values for the set of weights for the synaptic layer as taught by Leobandung to the disclosed invention of Birdwell et al.
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9779355 B1) in view of Birdwell et al. (US 20150106316 A1) and in further in view of Nugent et al. “AHaH Computing–From Metastable Switches to Attractors to Machine Learning”. 
Regarding Claim 7:
Leobandung in view of Birdwell et al. teaches A method as claimed in claim 4 
Leobandung in view of Birdwell et al. doesn’t not teach wherein each memristive device in the P1 arrays comprises a differential memristive device, the method including performing the periodic recalibration of the stored weights in the P1 arrays to implement a refresh operation for the differential devices.
Nugent et al. teaches wherein each memristive device in the P1 arrays comprises a differential memristive device, the method including performing the periodic recalibration of the stored weights in the P1 arrays to implement a refresh operation for the differential devices (Page 16-17, Section AHaH Rule from Circuit Derivation “the weight differential can no longer be increased…… we can make a modification to the bias weight update, only decreased” and Page 26, Section Conclusion “We have shown that memristive devices can arise from metastable switches, how differential synaptic weights may be built of two or more memristors, and how an AHaH node may be built of arrays of synapses” teaches weight update (stored) in memristors wherein memristors are differential device). 
Leobandung, Birdwell et al.  and Nugent et al. are analogous art because they are directed to memristor updating weight periodically.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein each memristive device in the P1 arrays comprises a differential memristive device, the method including performing the periodic recalibration of the stored weights in the P1 arrays to implement a refresh operation for the differential devices as taught by Nugent et al. to the disclosed invention of Birdwell et al in view of Leobandung.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “our results thus far indicate that our method offers a genuinely new clustering mechanism with a number of distinct advantages. The most significant advantage is that we can implement the AHaH clusterer in physically 
Allowable Subject Matter
11. Claims 2-3 and 13-14 are not rejected by prior art, and these claims would be allowable if the grounds of rejection to claims 2-3 and 13-14, as stated above, are overcome. 
Prior Art
Hunt et al. US 9195934 B1 (Updating weight using neural network in the memristors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125